       Case: 1:21-cv-03585 Document #: 4 Filed: 07/06/21 Page 1 of 1 PageID #:27




                              UNITED STATES DISTRICT COURT
                                  Northern District of Illinois
                                  219 South Dearborn Street
                                    Chicago, Illinois 60604

Thomas G. Bruton                                                               312-435-5670
Clerk



Date: 7/6/2021                                      Case Number: 21-cv-03585

Case Title: Gutta Enterprises, LLC v. Nayzadius     Judge: Aspen
            Wilburn, et al.



             Gutta Enterprises, LLC

                         1




                                                    Thomas G. Bruton, Clerk

                                                    By: /s/ Michael Pease
                                                       Deputy Clerk




Rev.
